

116 HR 1675 IH: Petroleum Coke Transparency and Public Health Protection Act
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1675IN THE HOUSE OF REPRESENTATIVESMarch 11, 2019Ms. Tlaib (for herself and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require a study on the public health and environmental impacts of the production, transportation, storage, and use of petroleum coke, and for other purposes. 
1.Short titleThis Act may be cited as the Petroleum Coke Transparency and Public Health Protection Act. 2.FindingsCongress finds the following: 
(1)In the past several years, United States crude oil refineries have grown their coking capacity to accommodate the conversion of heavy crude oils into refined petroleum products. (2)As coking capacity has grown, the domestic production of petroleum coke is expected to grow, leading to increases in the storage, transportation, and use of the material. 
(3)In Detroit, piles of petroleum coke have been stored in the open air on the banks of the Detroit River. (4)Uncovered piles of petroleum coke have also been stored in Southeast Chicago near homes and local baseball fields. 
(5)State regulators, communities, and industry stakeholders would benefit from a complete understanding of petroleum coke and the potential impact on public health and the environment related to the production, transportation, storage, and use of petroleum coke. 3.Study of petroleum coke public health and environmental impacts (a)In GeneralNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Transportation, and the Secretary of Energy, shall submit to Congress a report containing the results of a study concerning petroleum coke that includes the following: 
(1)An analysis of the public health and environmental impacts of the production, transportation, storage, and use of petroleum coke. (2)An assessment of potential approaches and best practices for storing, transporting, and managing petroleum coke. 
(3)A quantitative analysis of current and projected domestic petroleum coke production and utilization locations. (b)Best Available ScienceThe study under subsection (a) shall be carried out using the best available science, including readily available information from appropriate State agencies, nonprofit entities, academic entities, and industry. 
(c)Publication of reportNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall publish on the Internet website of the Department of Health and Human Services the report described in subsection (a). 4.Implementation of standardsNot later than one year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Transportation, shall promulgate rules concerning the storage and transportation of petroleum coke that ensure the protection of public and ecological health based upon the findings of the study conducted under section 3. 
